


ASSET MANAGEMENT AGREEMENT


THIS AGREEMENT, made this 11th day of October, 2013, by and between AII
Insurance Management Limited (hereinafter referred to as “AIIM” or “AIM”), a
Bermuda corporation, and Maiden Life Försäkrings AB (“Maiden LF”), a Sweden
company.


WITNESSETH


WHEREAS, Maiden LF wish to retain AIIM to provide investment management services
upon the terms and conditions set forth in the Agreement and AIIM wishes to
provide said services;


WHEREAS, Maiden LF wishes to retain AIIM to provide investment management
services with respect to assets designated by Maiden LF in writing from time to
time (the “Account”) and AIIM is willing to do so.


NOW, THEREFORE, in consideration of their respective promises and covenants
hereinafter set forth, AIIM and Maiden LF agree as follows:


1. AIIM shall perform the following investment management services on behalf of
Maiden LF in accordance with Maiden LF’s investment guidelines, which are
attached hereto as Appendix A (the “Investment Guidelines”), and regulatory
requirements regarding investments. Maiden LF in its discretion may amend the
Investment Guidelines from time to time, by delivering such amendment to AIIM in
writing no less than 5 business days prior to the effective date. In the event
that there is a failure to comply with the Investment Guidelines as a result of
changes in market conditions or otherwise, AIIM shall promptly notify Maiden LF
and shall take such corrective action as may be agreed with Maiden LF. Subject
to the Investment Guidelines, AIIM shall have full discretionary authority with
respect to the Account, including the authority and power to enter into
contracts binding on Maiden LF with respect thereto, and to:


(a)
establish, maintain and terminate discretionary and non-discretionary investment
accounts with banks, brokers, dealers, investment advisers or other investment
professionals, including affiliates of AIIM (“Investment Service Providers”),
provided, such Investment Service Providers maintain all required licenses,
registrations, memberships and approvals required to perform the investment
services being offered. If AIIM delegates any of its discretionary investment,
advisory and other rights, powers and functions hereunder to any Investment
Service Provider, AIIM shall always remain liable to Maiden LF for its
obligations hereunder. References herein to AIIM shall include, as the context
may require, any of AIIM’s affiliates that are selected to manage assets under
this Agreement. Any affiliate of AIIM that is delegated authority under this
Agreement shall accept such delegation in an agreement between the AIIM and any
such affiliate and acknowledge that it is a fiduciary with respect to the
Account.



(b)
purchase, hold, sell, write, exchange, transfer, and otherwise invest and trade
in property of all kind, including without limitation:



(i)
any publicly-traded or non-publicly traded, U.S or non-U.S.: general or limited
partnership or limited liability company interest; investment contract, bond,
note, debenture (whether subordinated, convertible or otherwise), trust receipt
or


1

--------------------------------------------------------------------------------




certificate, loan participation and/or assignment, account or note receivable,
trade acceptance, contract or other claim, executory contract (including any
notional principal contract), instrument or evidence of indebtedness;
certificate of deposit;


(ii)
any non-U.S. currency or any right or option to acquire or dispose of a non-U.S.
currency, including a put or call; and



(iii)
any commodity or any right or option to acquire or dispose of a commodity,
including a put or call, a straddle, or futures, forward, or spot contract, or
any notional principal contract relating to any such commodity, right, or option
(whether or not traded on an exchange);



(c)
invest or deposit in obligations of any government or any agency or
instrumentality thereof, time deposits in and certificates of deposit of banks,
the long term debt of which is rated not less than AA by Standard and Poor’s
Ratings Services, a division of The McGraw Hill Companies, Inc. (“S&P”),
securities issued by corporations the long-term debt of which is rated not less
than AA by S&P, or commercial paper which is rated A-1 by S&P, in each case
having a maturity of not more than 91 days from the date of issuance, or foreign
money market mutual funds, or other short-term investments which have at the
time of investment a rating of AAA by S&P; and



(d)
vote proxies, grant consents solicited by or with respect to the issuers of
securities in which assets of the Account may be invested from time to time,
provided that Maiden LF reserves the right to exercise or direct the exercise of
voting rights with respect to securities which are Account assets or grant its
consent with respect to solicitations by or with respect to the issuers of such
securities, in each case upon consultation with Maiden LF.



(e) Notwithstanding the provisions set forth hereinabove, it is understood that
Maiden LF does not transfer substantial control of Maiden LF or any of the
powers vested in the board of directors, by statute, articles of incorporation,
or bylaws, or substantially all of the basic functions of Maiden LF’s
management.


2. Portfolio Transactions.


(a)
AIIM may place orders for the execution of transactions for the Account with or
through Investment Service Providers as AIIM may select. AIIM agrees that
securities are to be purchased through such brokers as, in AIIM’s best judgment,
shall offer the best combination of price and execution. AIIM, in seeking to
obtain best execution of portfolio transactions for the Account, may consider
the quality and reliability of brokerage services, as well as research and
investment information and other services provided by brokers or dealers. AIIM
may cause the Account to pay a broker or dealer that provides brokerage and
research services to AIIM an amount of commission for effecting a transaction in
excess of the amount of commission that another broker or dealer would have
charged for effecting that transaction, if AIIM determines in good faith that
such amount of commission is reasonable in relation to the value of the
brokerage and research services provided by the broker or dealer. These
brokerage and research services may also assist AIIM in rendering services to
other clients, and not all such services will necessarily be used in connection
with the Account. In addition,


2

--------------------------------------------------------------------------------




where permitted by applicable legal and regulatory requirements, AIIM or its
affiliates may execute transactions on behalf of the Account.


(b) Maiden LF authorizes AIIM to, at AIIM’s discretion, bunch or aggregate
orders for the Account with orders of other clients and to allocate the
aggregate amount of the investment among accounts (including accounts in which
AIIM, its affiliates and/or their personnel have beneficial interests) in a
manner which is fair over time to the participating accounts. When portfolio
decisions are made on an aggregated basis, AIIM may in its discretion, place a
large order to purchase or sell a particular security for the Account and the
accounts of several other clients. Because of the prevailing trading activity,
it is frequently not possible to receive the same price or execution on the
entire volume of securities purchased or sold. When this occurs, the various
prices may be averaged and the Account will be charged or credited with the
average price; and the effect of the aggregation may operate on some occasions
to Maiden LF’s disadvantage. Although in such an instance Maiden LF will be
charged the average price, AIIM will make the information regarding the actual
transactions available to Maiden LF upon Maiden LF’s request. Neither AIIM nor
its affiliates, however, are required to bunch or aggregate orders, and
therefore Maiden LF may not receive the average price on any given trade. In
order to ensure fair execution of trades for all parties, aggregation of orders
for private placements will not be permitted under this Agreement.


3. Affiliated Brokerage; Principal Transactions


(a) Subject to AIIM’s execution obligations described in Section 2 above, Maiden
LF hereby authorizes AIIM, when determined by AIIM in its capacity of a
fiduciary to be in the best interest of Maiden LF, to effect agency transactions
and agency cross-transactions through affiliated broker-dealers. Such
transactions shall be effected at prevailing market levels in accordance with
the procedures under Rule 17a-7(b) of the U.S. Investment Company Act of 1940
and other applicable law. Maiden LF at any time without penalty may terminate in
whole or in part its authorization to effect such transactions by written notice
to AIIM.


(b) When determined by AIIM in its capacity as a fiduciary to be in the best
interest of Maiden LF, AIIM may effect transactions in which, acting for its own
account or an account of its affiliate, AIIM buys a security from, or sells a
security to, Maiden LF, with Maiden LF’s consent after written disclosure by
AIIM to Maiden LF of the transaction and the capacity in which AIIM is acting
before the completion of such transaction, in accordance with applicable
regulatory requirements.


4. Information and Reports


AIIM shall or shall direct the Investment Service Providers to provide to Maiden
LF copies of all Account statements and Account information to Maiden LF.
Monthly, AIIM shall provide Maiden LF a written report and inventory of the
Account in a format approved by Maiden LF and such other reports and information
as Maiden LF shall request. Valuation levels for the assets listed in the
written report and inventory will reflect AIIM’s good faith effort to ascertain
fair market levels (including accrued income, if any) for the securities and
other assets in the

3

--------------------------------------------------------------------------------




Account based on pricing and valuation information believed by AIIM to be
reliable for round lot sizes. Then current exchange rates will be applied in
valuing holdings in foreign currency.



4

--------------------------------------------------------------------------------




5. Custody


Custody of the cash and assets of the Account shall be held by a custodian (the
“Custodian”) appointed by Maiden LF pursuant to a separate custody agreement or
by Maiden LF itself. Maiden LF authorizes AIIM to give Custodian instructions
for the purchase, sale, conversion, redemption, exchange or retention of any
security, cash or cash equivalents or other investment for Maiden LF. Except as
provided in Section 1, exclusive responsibility for the custody and safekeeping
of Maiden LF’s assets constituting the Account shall remain with the Custodian,
and AIIM and its affiliates shall not have custody or physical control of the
assets and cash in the Account. AIIM shall provide the Custodian with such
documents and information, including certification of AIIM’s duly authorized
representatives, as the Custodian may reasonably request. All directions given
by AIIM to the Custodian shall be in writing, and signed by an authorized
representative of AIIM; provided, however, that the Custodian may accept oral
directions from AIIM, subject to confirmation in writing. Maiden LF will give
AIIM reasonable prior notice of any change the Custodian, together with the name
and other relevant information with respect to the new Custodian.


6. Compensation and Reimbursement of Expenses


(a) Subject to section 6(d) below, within 30 days of the end of each calendar
quarter, Maiden LF shall pay its proportionate share of the fee paid by Maiden
Holdings to AIIM. The asset management fee is calculated as follows: (i) if the
average value of the Maiden Holdings assets managed by AIIM for the preceding
calendar quarter is $1 billion or less, an amount equal to 0.05% of the average
value of the Account for the preceding calendar quarter is payable; or (ii) if
the average value of the Account for the preceding calendar quarter is greater
than $1 billion, an amount equal to 0.0375% of the average value of the Account
for the preceding calendar quarter is payable.


(b) Maiden LF shall be responsible for the investment expenses of the Account,
as well as expenses incurred in connection with carrying out its own accounting,
auditing, and compliance policies, procedures, and other obligations with
respect to the Account. Maiden LF shall reimburse AIIM for the payment of
reasonable expenses incurred by AIIM with respect to such policies, procedures,
and obligations of Maiden LF, but in no event shall Maiden LF be responsible for
AIIM’s general overhead expenses or expenses of AIIM in carrying out its own
accounting, auditing and compliance policies, procedures or obligations.
Investment expenses shall include brokerage commissions, transfer fees,
registration costs, taxes and other similar costs and transaction-related
expenses and fees arising out of transactions in the Account. AIIM may, at its
discretion, make payments out of fees received from Maiden LF pursuant to this
Agreement to any Investment Service Provider from which it obtains investment
advisory services, including Investment Service Providers that are affiliates of
AIIM, and Maiden LF shall have no obligation to compensate such Investment
Service Provider for such services.


(c) Custodial fees are charged separately by the Custodian for the Account and
are not included in the investment advisory fee due AIIM pursuant to this
Agreement. Maiden LF will pay any custodial fees directly from the custodial
account.



5

--------------------------------------------------------------------------------




(d) AIIM agrees to waive the investment advisory fee due pursuant to Section
6(a) of this Agreement on any assets of the Account invested in any collective
investment vehicle advised or sponsored by AIIM or any of its affiliates.


7. Directions to AIIM


All directions by or on behalf of Maiden LF to AIIM shall be in writing signed
either by Maiden LF or by an authorized agent of Maiden LF or, if by telephone,
confirmed in writing. For this purpose, the term in writing, shall include
directions given by facsimile or e-mail. A list of persons authorized to give
instructions to AIIM hereunder with specimen signatures, is set out in Appendix
B to this Agreement. Maiden LF may revise the list of authorized persons from
time to time by sending AIIM a revised list which has been certified either by
Maiden LF or by a duly authorized agent of Maiden LF. AIIM shall incur no
liability whatsoever in relying upon any direction from, or document signed by,
any person reasonably believed by it to be authorized to give or sign the same,
whether or not the authority of such person is then effective. AIIM shall be
under no duty to make any investigation or inquiry as to any statement contained
in any writing and may accept the same as conclusive evidence of the truth and
accuracy of the statements therein contained. Directions given by Maiden LF to
AIIM hereunder shall be effective only upon actual receipt by AIIM and shall be
acknowledged by AIIM through its actions hereunder only, unless Maiden LF is
advised by AIIM otherwise.


8. Term and Termination


(a)
This Agreement shall remain in effect for a period of one year from the
Effective Date (the “Initial Term”). Thereafter, this Agreement shall
automatically renew for successive one year terms unless (i) AIIM or Maiden LF,
as the case may be, provides notice thirty (30) days prior to the end of a term
of its intent not to renew, or (ii) this Agreement is terminated pursuant to
sections 8(b) and (c) below.



(b)
Following the Initial Term, the Agreement may be terminated at any time by
either party upon thirty (30) days written notice.



(c)
Maiden LF may terminate this Agreement immediately, upon written notice, upon
the occurrence of any of the following events:



i.
AIIM fails to comply with any term or condition of this Agreement, or for
whatever reason, does not commence fulfillment of duties provided in this
Agreement, or once having commenced its duties, engages in neglect of its duties
and obligations hereunder, fails or refuses to act to carry out its duties and
obligations hereunder;



ii.
AIIM is sold, undergoes a material change in ownership, in its capital
participation or control, change in management, board of directors, officers or
key personnel or causes to be sold, transferred or pledged all or substantially
all of its stock or assets to a third party; or




6

--------------------------------------------------------------------------------




iii.
AIIM suffers the loss, suspension or revocation of any license or certificate of
authority from any regulatory body that is material to the performance of its
duties and obligations herein, or such license becomes invalid or expires and is
not renewed without any lapse.



9. Confidentiality


It is understood and agreed that all information pertaining to Maiden LF,
whether developed by AIIM or Maiden LF, is the sole and exclusive property of
Maiden LF (“Proprietary Information”). AIIM shall maintain the confidentiality
of the Proprietary Information and upon termination of this Agreement shall
return or destroy all Proprietary Information as directed by Maiden LF. It is
further understood and agreed that all of Maiden LF’s files and records shall be
made available only to inspection by directors, officers and employees of AIIM,
the directors, officers, employees and independent auditors of Maiden LF, and
anyone properly authorized in writing by Maiden LF. Notwithstanding the above,
Proprietary Information may be disclosed if (i) requested by or through, or
related to a judicial, administrative, governmental or self-regulatory
organization process, investigation, inquiry or proceeding, or is otherwise
legally required, (ii) required in order for each party to carry out its
responsibilities hereunder, or (iii) permitted upon the prior written consent of
the other party. Maiden LF and AIIM shall cooperate in responding to any
governmental inquiry or investigation.


10. Choice of Law


This Agreement shall be governed and construed by the laws of Bermuda. Each
party submits to the jurisdiction of the courts of Bermuda, which shall be the
exclusive forum for adjudicating any dispute based on, arising out of, or in
connection with this Agreement.


11. Assignment


No assignment of this Agreement shall be made by AIIM without the written
consent of Maiden LF. For purposes of this Agreement, the term “assignment”
shall have the meaning given it by Section 202(a)(1) of the Investment Advisers
Act of 1940, as amended.


12. Amendments


This Agreement may be changed, altered or amended as the parties may agree, to
the extent such approval is required, provided such change, alteration or
amendment is evidenced in writing by an endorsement executed by the parties and
attached to this Agreement.


13. Notices


All notices, requests, demands and other communications under this Agreement
shall be in writing and delivered in person, by fax, e-mail, recognized
overnight courier, or certified mail, postage prepaid and properly addressed as
follows









7

--------------------------------------------------------------------------------




To MLFA registered office:


Maiden Life Försäkrings AB
Box 27093
Valhallavägen 117 H
102 51 Stockholm, Sweden
Attn: Jonathan Baker


To MLFA via mail, hand delivery or fax:


Maiden Life Försäkrings AB
C/o Maiden Global Holdings
Grosvenor House
Horseshoe Crescent
Beaconsfield
Buckinghamshire
HP9 1LJ
Attn: Jonathan Baker
Fax No.: +44 1494 687597


To Maiden Holdings, Ltd.
Maiden House
131 Front Street
Hamilton, HM12
Bermuda
Attn: Lawrence F. Metz


AIM via mail:


AII Insurance Management Limited
PO Box HM1087
Hamilton HMEX, Bermuda
Attn: Chris Souter


To AIM via hand delivery or fax:


AII Insurance Management Limited
7 Reid Street, Suite 400
Hamilton HM 11, Bermuda
Attention: Chris Souter
Fax No.: 441-292-5796





8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.






Maiden Life Forsakrings AB
    
By: /s/ Jonathan Baker    


Name: Jonathan Baker


Title: Managing Director
    
AII Insurance Management Limited


By: /s/ Chris Souter    


Name: Chris Souter    


Title: CFO

9